Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Application filed on 11/26/2018. Claims 1, 15 and 16 are independent claims. Claims 1, 4-7, 15, 16, 19-22 and 25-27 have been examined and rejected in the current patent application. 
Response to Arguments
Applicant presents the following arguments in the March 30, 2021 amendment.
In view of amendment filed March 30, 2021 to the title, the claim(s) 1 rejected under 35 USC§ 112 is withdrawn. 
Applicant's arguments with respect to claims 1, 15 and 16 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/30/2021 has been entered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5-7, 15, 16, 20-22, 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2006/0026152 A1, hereinafter Zeng), in view of Huo (US 2015/0339700 A1, hereinafter Huo) in view of Chang et al. (US 2008/0256059 A1, hereinafter Chang). 
Regarding independent claim(s) 1, Zeng discloses a searching method, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword; clustering the search result under the potential demand of the query keyword; outputting the clustered search result under the potential demand (Zeng discloses cluster search results into different groups, and to enable users to identify their required group at a glance. Given a query and the ranked list of search results, a whole list of titles and snippets is parsed, all possible phrases (n-grams) are extracted from the contents, and several properties are calculated for each phrase, e.g., phrase frequencies, document frequencies, and phrase length, see Zeng: Para. (0041, 0043 and 0048). This reads on the claim concept of obtaining a query keyword. The system 100 includes an input component 102 that receives search results from any of a number of conventional search engines, e.g., a web search engine, (see: Zeng: Para. 0030, 0033, 0041, 0043 and FIG. 1&4). This reads on the claim concept of obtaining a search result according to the query keyword. Clustering architecture performs at least the following processes. At 300, a search is performed that returns one or more documents of information. At 302, the documents are analyzed for potential topic identification by clustering co-occurring words as keywords. Queries, entity names, and general terms, since these queries are more likely to contain multiple sub-topics and will benefit more from clustering search results, (see Zeng: Para. 0033, 0034, 0041, 0087 and FIG. 3). This reads on the claim concept of clustering the search result under the potential demand of the query keyword. A grouping component 106 receives the candidate cluster names, assigns the input documents to relevant salient phrases to from candidate clusters. The grouping component 106 merges the candidate clusters to form final result clusters as an output, (see Zeng: Para. 0030). This reads on the claim concept of outputting the clustered search result under the potential demand),
However, Zeng does not appear to specifically disclose obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand.
In the same field of endeavor, Huo discloses obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand (Huo discloses obtaining a category match feature corresponding to the keyword based on a preset correspondence relationship between keywords and category match, (see Huo: Para. 0105 and 0121). The promotion information may generally have more than one keyword and a determination of which PS is selected by the search engine further needs to be performed based on the query term entered by the user, (see Huo: Para. 0122-0124). The rule model may be obtained by training a Gradient Boosting Decision Tree (GBDT) model using data associated with user clicking activities. Features of the rule model may include, but are not limited to, the text match feature between the promotion information and the keyword, and the intention match feature between the promotion information and the keyword, (see Huo: Para. 0125-0128). This reads on the claim concept of obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand),
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result mechanism of Zeng in order to have incorporated the relationship between query keyword and result, as disclosed by Hua, since these mechanisms are directed each type of query will provide different information. For example, a content query might provide additional details about the clusters that were found, whereas a prediction query might tell you in which cluster a new data point is most likely to belong. It's relatively easy to determine when two search results are extremely similar. Indeed, many search engines include a post-ranking step to remove duplicate and near-duplicate results. However, determining that two results are similar is a much thornier problem than determining that they are near-duplicates. It's difficult to choose an appropriate similarity threshold, or even to define a similarity function, that consistently yields coherent, distinct clusters. Data clustering plays a crucial role in extracting useful information based on the user interest. Query clustering algorithms work on the collection of previously available data from the query stream. Obtaining, based on the promotion information and a keyword of the promotion information, a text match feature between the promotion information and the keyword and an intention match feature between the promotion information and the keyword. Obtaining the PS of the promotion information using a rule model based on the text match feature between the promotion information and the keyword and the intention match feature between the promotion information and the keyword. The term cluster query expansion model proposed in this research tries to generate term cluster by using classification information that categorizes the retrieved documents and to improve retrieval effectiveness by expanding initial query based on the relevance feedback through a user's category decision. Incorporating the teachings of Huo into Zeng would produce obtain matching a query term based on the query term inputted by a user, as disclosed by Huo, (see Abstract).
However, Zeng and Huo do not appear to specifically disclose wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword.
In the same field of endeavor, Chang discloses wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword (Chang discloses search engines may strive to maintain an increasing supply of users to deliver valuable leads to advertisers and advertisers, in tum, may demand a growing supply of leads from search engines. The processor may calculate a relevance value for each additional query item in the network based on its relationship to the received search query item. The processor may then suggest the query items with the highest relevance values to the user via the interface. The graph may be a data representation of a network of users and advertisers through relationships between advertisements and queries. For example, the service provider 130 may include a relevancy assessment to determine the relevancy of the multiple online advertisements to the search keyword.  The keyword suggestions may implicitly capture language seasonal patterns, and progress of human knowledge representation in the form of language. This algorithm ((Fuzzy c-means clustering) works by assigning membership to each data point corresponding to each cluster center on the basis of distance between the cluster center and the data point. More the data is near to the cluster center more is its. Membership towards the particular cluster center, (see Chang: Para. 0029-0035, 0059, 0087-0101, 0104 and 0158-0169). This reads on the claim concept of wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword). Clustering or cluster analysis involves assigning data points to clusters such that items in the same cluster are as similar as possible, while items belonging to different clusters are as dissimilar as possible. Clusters are identified via similarity measures. These similarity measures include distance, connectivity, and intensity. Different similarity measures may be chosen based on the data or the application); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result and relationship between query keyword of Zeng and Huo in order to have incorporated the relevance value for each query item (potential demand), as disclosed by Chang, since these mechanisms are directed to Fuzzy c-means (FCM) is a data clustering technique in which a data set is grouped into N clusters with every data point in the dataset belonging to every cluster to a certain degree. For example, a data point that lies close to the center of a cluster will have a high degree of membership in that cluster, and another data point that lies far away from the center of a cluster will have a low degree of membership to that cluster. It starts with a random initial guess for the cluster centers; that is the mean location of each cluster. Next, fcm assigns every data point a random membership grade for each cluster. By iteratively updating the cluster centers and the membership grades for each data point, fcm moves the cluster centers to the correct location within a data set and, for each data point, finds the degree of membership in each cluster. This iteration minimizes an objective function that represents the distance from any given data point to a cluster center weighted by the membership of that data point in the cluster. That is the result that is most relevant to the query expression in the search is the first item in the search return sequence, and the least relevant is the last. There are several tools available to control the relevance score associated with a search result item. The history of search relevance goes back to the early days of the Internet, when researchers were trying to figure out methods for information retrieval as well as how to explore all the new content that was being created. This quickly led to the invention of the search engine. Websites have grown their content and product offerings, optimizing search relevance is a major consideration for individual site search engines. Businesses operating their own relevancy systems need to take into account their specific business needs to make their search useful. A relevant search result is one in which a person gets what she/he was searching for. It is the basis of the ranking algorithm that is used in a search engine to produce the ranked list of documents. A good retrieval model will find documents that are likely to be considered relevant by the person who submitted the query. Some retrieval models focus on topical relevance, but a search engine deployed in a real environment must use ranking algorithms that incorporates user relevance. For example, a search for the term "program" in a relational database produces records that contain that specific spelling of the word. Whether a record contains one or one hundred instances of the word has no impact on the results. Search returns a relevance value associated with the matching documents. The relevance of documents having "program" in the title is higher than those that contain the word only in the last paragraph. Similarly, documents containing variations of the search term, for example "programs" and "programming" also match and are returned by the query. Incorporating the teachings of Chang into Zeng and Huo would produce wherein each link item comprises a weight representing the strength of the relationship between each query item and advertisement item, a search query item, and a relevance value for each query item, as disclosed by Chang, (see Abstract).
Regarding dependent claim(s) 5, the combination of Zeng, Huo and Chang discloses the method as in claim 1. Zeng further discloses wherein the obtaining the potential demand of the query keyword comprises: according to the search result, obtaining a potential demand to which the search result belongs, as the potential demand of the query keyword (search results are received in the form of a ranked list of documents. The documents are analyzed for potential topic identification by clustering co-occurring words as keywords. At 304, keyword clustering begins by counting the co-occurrences of word pairs. Each cluster forms a potential interesting topic, since the keywords of a topic have to be frequent and central; that is, keywords appear frequently in documents that are relevant to the topic, and co-occur frequently with other keywords of the same topic, (see Zeng: Para. 0033-0041 and 0089). This reads on the claim concept of wherein the obtaining the potential demand of the query keyword comprises: according to the search result, obtaining a potential demand to which the search result belongs, as the potential demand of the query keyword).
Regarding dependent claim(s) 6, the combination of Zeng, Huo and Chang discloses the method as in claim 5. Zeng further discloses wherein the step of, according to the search result, obtaining a potential demand to which the search result belongs, as the potential demand of the query keyword comprises: obtaining a search demand to which the search result belongs, according to the search result (search result clustering and naming in accordance with the present invention. Generally, the search result clustering problem is reformalized as a salient phrases ranking problem. Search results are received in the form of a ranked list of documents. At 202, phrases are extracted from the documents and ranked as candidate cluster names using a trained regression model, {see Zeng: Para. 0033, 0034, 0041 and 0043). That maps an input attribute vector, x=(xl, x2, x3, x4, xn), to a confidence that the input belongs to a class, (see Zeng: Para. 0035 and 0078). This reads on the claim concept of wherein the step of, according to the search result, obtaining a potential demand to which the search result belongs, as the potential demand of the query keyword comprises: obtaining a search demand to which the search result belongs, according to the search result); 
obtaining the potential demand of the query keyword according to the search demand (Given a query and the ranked list of search results, a whole list of titles and snippets is parsed, all possible phrases (n-grams) are extracted from the contents, and several properties are calculated for each phrase, e.g., phrase frequencies, document frequencies, and phrase length for search result clustering, (see Zeng: Para. 0030, 0041 and 0048). This reads on the claim concept obtaining the potential demand of the query keyword according to the search demand).
Regarding dependent claim(s) 7, the combination of Zeng, Huo and Chang discloses the method as in claim 1. Zeng further discloses wherein the outputting the clustered search result under the potential demand comprises: outputting the clustered search results under the potential demand, in a designated area in a search result page (Zeng discloses clustering architecture performs at least the following processes. a search is performed that returns one or more documents of information. At 302, the documents are analyzed for potential topic identification by clustering co-occurring words as keywords. The grouping component 106 merges the candidate clusters to form final result clusters as an output, (see Zeng: Para. 0030 and 0034). A page {e.g., a web page) of search results is returned by a search engine, (see Zeng: Para. 0047). This reads on the claim concept of wherein the outputting the clustered search result under the potential demand comprises: outputting the clustered search results under the potential demand, in a designated area in a search result page).   
Regarding independent claim(s) 15, Zeng discloses comprising one or more processors; a memory; one or more programs stored in the memory and configured to implement a searching method when executed by the one or more processors, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword; clustering the search result under the potential demand of the query keyword; outputting the clustered search result under the potential demand (Zeng discloses cluster search results into different groups, and to enable users to identify their required group at a glance. Given a query and the ranked list of search results, a whole list of titles and snippets is parsed, all possible phrases (n-grams) are extracted from the contents, and several properties are calculated for each phrase, e.g., phrase frequencies, document frequencies, and phrase length, see Zeng: Para. (0041, 0043 and 0048). This reads on the claim concept of obtaining a query keyword. The system 100 includes an input component 102 that receives search results from any of a number of conventional search engines, e.g., a web search engine, (see: Zeng: Para. 0030, 0033, 0041, 0043 and FIG. 1&4). This reads on the claim concept of obtaining a search result according to the query keyword. Clustering architecture performs at least the following processes. At 300, a search is performed that returns one or more documents of information. At 302, the documents are analyzed for potential topic identification by clustering co-occurring words as keywords. Queries, entity names, and general terms, since these queries are more likely to contain multiple sub-topics and will benefit more from clustering search results, (see Zeng: Para. 0033, 0034, 0041, 0087 and FIG. 3). The system memory 1306 to the processing unit 1304. The processing unit 1304 can be any of various commercially available processors. Dual microprocessors and other multiprocessor architectures may also be employed as the processing unit, (see Zeng: Para. 0110). This reads on the claim concept of clustering the search result under the potential demand of the query keyword. A grouping component 106 receives the candidate cluster names, assigns the input documents to relevant salient phrases to from candidate clusters. The grouping component 106 merges the candidate clusters to form final result clusters as an output, (see Zeng: Para. 0030). This reads on the claim concept of outputting the clustered search result under the potential demand).
 	However, Zeng does not appear to specifically disclose obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand.
	In the same field of endeavor, Huo discloses obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand (Huo discloses obtaining a category match feature corresponding to the keyword based on a preset correspondence relationship between keywords and category match, (see Huo: Para. 0105 and 0121). The promotion information may generally have more than one keyword and a determination of which PS is selected by the search engine further needs to be performed based on the query term entered by the user, (see Huo: Para. 0122-0124). The rule model may be obtained by training a Gradient Boosting Decision Tree (GBDT) model using data associated with user clicking activities. Features of the rule model may include, but are not limited to, the text match feature between the promotion information and the keyword, and the intention match feature between the promotion information and the keyword, (see Huo: Para. 0125-0128). This reads on the claim concept of obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand), 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result mechanism of Zeng in order to have incorporated the relationship between query keyword and result, as disclosed by Hua, since these mechanisms are directed each type of query will provide different information. For example, a content query might provide additional details about the clusters that were found, whereas a prediction query might tell you in which cluster a new data point is most likely to belong. It's relatively easy to determine when two search results are extremely similar. Indeed, many search engines include a post-ranking step to remove duplicate and near-duplicate results. However, determining that two results are similar is a much thornier problem than determining that they are near-duplicates. It's difficult to choose an appropriate similarity threshold, or even to define a similarity function, that consistently yields coherent, distinct clusters. Data clustering plays a crucial role in extracting useful information based on the user interest. Query clustering algorithms work on the collection of previously available data from the query stream. Obtaining, based on the promotion information and a keyword of the promotion information, a text match feature between the promotion information and the keyword and an intention match feature between the promotion information and the keyword. Obtaining the PS of the promotion information using a rule model based on the text match feature between the promotion information and the keyword and the intention match feature between the promotion information and the keyword. The term cluster query expansion model proposed in this research tries to generate term cluster by using classification information that categorizes the retrieved documents and to improve retrieval effectiveness by expanding initial query based on the relevance feedback through a user's category decision. Incorporating the teachings of Hua into Zeng would produce obtain matching a query term based on the query term inputted by a user, as disclosed by Hua, (see Abstract).
However, Zeng and Huo do not appear to specifically disclose wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword.
In the same field of endeavor, Chang discloses wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword (Chang discloses search engines may strive to maintain an increasing supply of users to deliver valuable leads to advertisers and advertisers, in tum, may demand a growing supply of leads from search engines. The processor may calculate a relevance value for each additional query item in the network based on its relationship to the received search query item. The processor may then suggest the query items with the highest relevance values to the user via the interface. The graph may be a data representation of a network of users and advertisers through relationships between advertisements and queries. For example, the service provider 130 may include a relevancy assessment to determine the relevancy of the multiple online advertisements to the search keyword.  The keyword suggestions may implicitly capture language seasonal patterns, and progress of human knowledge representation in the form of language. This algorithm ((Fuzzy c-means clustering) works by assigning membership to each data point corresponding to each cluster center on the basis of distance between the cluster center and the data point. More the data is near to the cluster center more is its. Membership towards the particular cluster center, (see Chang: Para. 0029-0035, 0059, 0087-0101, 0104 and 0158-0169). This reads on the claim concept of wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword). Clustering or cluster analysis involves assigning data points to clusters such that items in the same cluster are as similar as possible, while items belonging to different clusters are as dissimilar as possible. Clusters are identified via similarity measures. These similarity measures include distance, connectivity, and intensity. Different similarity measures may be chosen based on the data or the application); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result and relationship between query keyword of Zeng and Huo in order to have incorporated the relevance value for each query item (potential demand), as disclosed by Chang, since these mechanisms are directed to Fuzzy c-means (FCM) is a data clustering technique in which a data set is grouped into N clusters with every data point in the dataset belonging to every cluster to a certain degree. For example, a data point that lies close to the center of a cluster will have a high degree of membership in that cluster, and another data point that lies far away from the center of a cluster will have a low degree of membership to that cluster. It starts with a random initial guess for the cluster centers; that is the mean location of each cluster. Next, fcm assigns every data point a random membership grade for each cluster. By iteratively updating the cluster centers and the membership grades for each data point, fcm moves the cluster centers to the correct location within a data set and, for each data point, finds the degree of membership in each cluster. This iteration minimizes an objective function that represents the distance from any given data point to a cluster center weighted by the membership of that data point in the cluster. That is the result that is most relevant to the query expression in the search is the first item in the search return sequence, and the least relevant is the last. There are several tools available to control the relevance score associated with a search result item. The history of search relevance goes back to the early days of the Internet, when researchers were trying to figure out methods for information retrieval as well as how to explore all the new content that was being created. This quickly led to the invention of the search engine. Websites have grown their content and product offerings, optimizing search relevance is a major consideration for individual site search engines. Businesses operating their own relevancy systems need to take into account their specific business needs to make their search useful. A relevant search result is one in which a person gets what she/he was searching for. It is the basis of the ranking algorithm that is used in a search engine to produce the ranked list of documents. A good retrieval model will find documents that are likely to be considered relevant by the person who submitted the query. Some retrieval models focus on topical relevance, but a search engine deployed in a real environment must use ranking algorithms that incorporates user relevance. For example, a search for the term "program" in a relational database produces records that contain that specific spelling of the word. Whether a record contains one or one hundred instances of the word has no impact on the results. Search returns a relevance value associated with the matching documents. The relevance of documents having "program" in the title is higher than those that contain the word only in the last paragraph. Similarly, documents containing variations of the search term, for example "programs" and "programming" also match and are returned by the query. Incorporating the teachings of Chang into Zeng and Huo would produce wherein each link item comprises a weight representing the strength of the relationship between each query item and advertisement item, a search query item, and a relevance value for each query item, as disclosed by Chang, (see Abstract).
	Regarding dependent claim(s) 20, claims 20 is a device claim that corresponds to the method of dependent claim 5. Therefore, claim 20 is rejected for at least the same reasons as the method of dependent claim 5.
	Regarding dependent claim(s) 21, claims 21 is a device claim that corresponds to the method of dependent claim 6. Therefore, claim 21 is rejected for at least the same reasons as the method of dependent claim 6. 
	Regarding dependent claim(s) 22, claims 22 is a device claim that corresponds to the method of dependent claim 7. Therefore, claim 22 is rejected for at least the same reasons as the method of dependent claim 7. 
	Regarding independent claim(s) 16, Zeng discloses a non-transitory computer storage medium in which one or more programs are stored, an apparatus being enabled to implement a searching method when said one or more programs are executed by the apparatus, wherein the method comprises: obtaining a query keyword; obtaining a search result according to the query keyword clustering the search result under the potential demand of the query keyword; outputting the clustered search result under the potential demand (Zeng discloses cluster search results into different groups, and to enable users to identify their required group at a glance. Given a query and the ranked list of search results, a whole list of titles and snippets is parsed, all possible phrases (n-grams) are extracted from the contents, and several properties are calculated for each phrase, e.g., phrase frequencies, document frequencies, and phrase length, see Zeng: Para. (0041, 0043 and 0048). This reads on the claim concept of obtaining a query keyword. The system 100 includes an input component 102 that receives search results from any of a number of conventional search engines, e.g., a web search engine, (see: Zeng: Para. 0030, 0033, 0041, 0043 and FIG. 1&4). This reads on the claim concept of obtaining a search result according to the query keyword. Clustering architecture performs at least the following processes. At 300, a search is performed that returns one or more documents of information. At 302, the documents are analyzed for potential topic identification by clustering co-occurring words as keywords. Queries, entity names, and general terms, since these queries are more likely to contain multiple sub-topics and will benefit more from clustering search results, (see Zeng: Para. 0033, 0034, 0041, 0087 and FIG. 3). The system memory 1306 to the processing unit 1304. The processing unit 1304 can be any of various commercially available processors. Dual microprocessors and other multiprocessor architectures may also be employed as the processing unit, (see Zeng: Para. 0110- 0120). This reads on the claim concept of clustering the search result under the potential demand of the query keyword. A grouping component 106 receives the candidate cluster names, assigns the input documents to relevant salient phrases to from candidate clusters. The grouping component 106 merges the candidate clusters to form final result clusters as an output, (see Zeng: Para. 0030). This reads on the claim concept of outputting the clustered search result under the potential demand). 
	However, Zeng does not appear to specifically disclose obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand.
	In the same field of endeavor, Huo discloses obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand (Huo discloses obtaining a category match feature corresponding to the keyword based on a preset correspondence relationship between keywords and category match, (see Huo: Para. 0105 and 0121). The promotion information may generally have more than one keyword and a determination of which PS is selected by the search engine further needs to be performed based on the query term entered by the user, (see Huo: Para. 0122-0124). The rule model may be obtained by training a Gradient Boosting Decision Tree (GBDT) model using data associated with user clicking activities. Features of the rule model may include, but are not limited to, the text match feature between the promotion information and the keyword, and the intention match feature between the promotion information and the keyword, (see Huo: Para. 0125-0128). This reads on the claim concept of obtaining a potential demand of the query keyword according to the query keyword and a correspondence relationship between a designated query keyword and the potential demand), 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result mechanism of Zeng in order to have incorporated the relationship between query keyword and result, as disclosed by Huo, since these mechanisms are directed each type of query will provide different information. For example, a content query might provide additional details about the clusters that were found, whereas a prediction query might tell you in which cluster a new data point is most likely to belong. It's relatively easy to determine when two search results are extremely similar. Indeed, many search engines include a post-ranking step to remove duplicate and near-duplicate results. However, determining that two results are similar is a much thornier problem than determining that they are near-duplicates. It's difficult to choose an appropriate similarity threshold, or even to define a similarity function, that consistently yields coherent, distinct clusters. Data clustering plays a crucial role in extracting useful information based on the user interest. Query clustering algorithms work on the collection of previously available data from the query stream. Obtaining, based on the promotion information and a keyword of the promotion information, a text match feature between the promotion information and the keyword and an intention match feature between the promotion information and the keyword. Obtaining the PS of the promotion information using a rule model based on the text match feature between the promotion information and the keyword and the intention match feature between the promotion information and the keyword. The term cluster query expansion model proposed in this research tries to generate term cluster by using classification information that categorizes the retrieved documents and to improve retrieval effectiveness by expanding initial query based on the relevance feedback through a user's category decision. Incorporating the teachings of Hua into Zeng would produce obtain matching a query term based on the query term inputted by a user, as disclosed by Huo, (see Abstract). 
However, Zeng and Huo do not appear to specifically disclose wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword.
In the same field of endeavor, Chang discloses wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword (Chang discloses search engines may strive to maintain an increasing supply of users to deliver valuable leads to advertisers and advertisers, in tum, may demand a growing supply of leads from search engines. The processor may calculate a relevance value for each additional query item in the network based on its relationship to the received search query item. The processor may then suggest the query items with the highest relevance values to the user via the interface. The graph may be a data representation of a network of users and advertisers through relationships between advertisements and queries. For example, the service provider 130 may include a relevancy assessment to determine the relevancy of the multiple online advertisements to the search keyword.  The keyword suggestions may implicitly capture language seasonal patterns, and progress of human knowledge representation in the form of language. This algorithm ((Fuzzy c-means clustering) works by assigning membership to each data point corresponding to each cluster center on the basis of distance between the cluster center and the data point. More the data is near to the cluster center more is its. Membership towards the particular cluster center, (see Chang: Para. 0029-0035, 0059, 0087-0101, 0104 and 0158-0169). This reads on the claim concept of wherein the correspondence relationship between the designated query keyword and the potential demand is pre-established before obtaining the query keyword). Clustering or cluster analysis involves assigning data points to clusters such that items in the same cluster are as similar as possible, while items belonging to different clusters are as dissimilar as possible. Clusters are identified via similarity measures. These similarity measures include distance, connectivity, and intensity. Different similarity measures may be chosen based on the data or the application); 
Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result and relationship between query keyword of Zeng and Huo in order to have incorporated the relevance value for each query item (potential demand), as disclosed by Chang, since these mechanisms are directed to Fuzzy c-means (FCM) is a data clustering technique in which a data set is grouped into N clusters with every data point in the dataset belonging to every cluster to a certain degree. For example, a data point that lies close to the center of a cluster will have a high degree of membership in that cluster, and another data point that lies far away from the center of a cluster will have a low degree of membership to that cluster. It starts with a random initial guess for the cluster centers; that is the mean location of each cluster. Next, fcm assigns every data point a random membership grade for each cluster. By iteratively updating the cluster centers and the membership grades for each data point, fcm moves the cluster centers to the correct location within a data set and, for each data point, finds the degree of membership in each cluster. This iteration minimizes an objective function that represents the distance from any given data point to a cluster center weighted by the membership of that data point in the cluster. That is the result that is most relevant to the query expression in the search is the first item in the search return sequence, and the least relevant is the last. There are several tools available to control the relevance score associated with a search result item. The history of search relevance goes back to the early days of the Internet, when researchers were trying to figure out methods for information retrieval as well as how to explore all the new content that was being created. This quickly led to the invention of the search engine. Websites have grown their content and product offerings, optimizing search relevance is a major consideration for individual site search engines. Businesses operating their own relevancy systems need to take into account their specific business needs to make their search useful. A relevant search result is one in which a person gets what she/he was searching for. It is the basis of the ranking algorithm that is used in a search engine to produce the ranked list of documents. A good retrieval model will find documents that are likely to be considered relevant by the person who submitted the query. Some retrieval models focus on topical relevance, but a search engine deployed in a real environment must use ranking algorithms that incorporates user relevance. For example, a search for the term "program" in a relational database produces records that contain that specific spelling of the word. Whether a record contains one or one hundred instances of the word has no impact on the results. Search returns a relevance value associated with the matching documents. The relevance of documents having "program" in the title is higher than those that contain the word only in the last paragraph. Similarly, documents containing variations of the search term, for example "programs" and "programming" also match and are returned by the query. Incorporating the teachings of Chang into Zeng and Huo would produce wherein each link item comprises a weight representing the strength of the relationship between each query item and advertisement item, a search query item, and a relevance value for each query item, as disclosed by Chang, (see Abstract).
Regarding dependent claim(s) 26, claims 26 is a computer storage medium claim that corresponds to the method of dependent claim 5. Therefore, claim 26 is rejected for at least the same reasons as the method of dependent claim 5. 
Regarding dependent claim(s) 27, claims 27 is a computer storage medium claim that corresponds to the method of dependent claim 6. Therefore, claim 27 is rejected for at least the same reasons as the method of dependent claim 6. 
Claims 4, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al. (US 2006/0026152 A1, hereinafter Zeng), in view of Huo (US 2015/0339700 A1, hereinafter Huo) in view of Chang et al. (US 2008/0256059 A1, hereinafter Chang) and in view of Shan (US 2016/0042296 A1, hereinafter Shan). 
Regarding dependent claim(s) 4, the combination of Zeng, Huo and Chang discloses the method as in claims 1. However, the combination of Zeng and Hua do not appear to specifically disclose wherein before obtaining the potential demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the potential demand, the method further comprises: obtaining user's historical behavior data related to the designated query keyword; obtaining historical demands of the designated query keyword according to the user's historical behavior data; according to the historical demands, obtaining the potential demand corresponding to the designated query keyword; and establishing the correspondence relationship between the designated query keyword and the potential demand. 
	In the same field of endeavor, Shan discloses wherein before obtaining the potential demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the potential demand, the method further comprises: obtaining user's historical behavior data related to the designated query keyword (Shan discloses query answer pairs prior to the training operation, and/or in an on-demand manner during the training operation, (see
Shan: Para. 0058, 0059, 0060, 0064 and 0069). The search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040). The user-behavioral data in that repository 122 provides historical records of queries submitted by users, (see Shan: Para. 0055, 0056 and 0062). This reads on the claim concept of wherein before obtaining the potential demand of the query keyword according to the query keyword and a correspondence relationship between the designated query keyword and the potential demand, the method further comprises: obtaining user's historical behavior data related to the designated query keyword);
obtaining historical demands of the designated query keyword according to the user's historical behavior data (sampling user-behavioral data from the repository 122, to produce sampled user behavioral data. The first sampling module 502 may perform this sampling in any manner, e.g., by randomly selecting a subset of historical data maintained in the repository, (see Shan: Para. 0055,
0056, 0062). Data (associated with the unrelated terms) in an on-demand manner during the training process, (see Shan: Para. 0069). The input query may represent any input linguistic item, such as one or more keywords specified by the user, (see Shan: Para. 0040 and 0044). This reads on the claim concept of obtaining historical demands of the designated query keyword according to the user's historical behavior data); according to the historical demands, obtaining the potential demand corresponding to the designated query keyword (the search engine 108 receives an input query from the user. The input query may represent any input linguistic item, such as one or more keywords specified by the user which involve historical and user's behavioral data, (see Shan: para. 0040-0049). This reads on the claim concept of according to the historical demands, obtaining the potential demand corresponding to the designated query keyword);  
	establishing the correspondence relationship between the designated query keyword and the potential demand (the user may designate a part of a document or an entire document as a first linguistic item. The user may then leverage the search engine 108 to find other document parts or documents that are related to the first linguistic item, (see Shan: Para. 0040 and 0044). Each link represents the semantic relationship between two linked synsets. The WordNet resource can store a similarity measure for each pairing of words in its ontology. The similarity measure describes the extent of semantic relatedness between the words, (see Shan: Para. 0059-0060). Each comparison module can compute the semantic relationship (e.g., similarity) between the query Q and a documents D as a cosine similarity measure, (see Shan: Para. 0096 and 0106). This reads on the claim concept of establishing the correspondence relationship between the designated query keyword and the potential demand).
	Accordingly, it would have been obvious to a person of ordinarily skill in the art before the effective filing date of the claimed invention to modify clustering the search result within relationship between query keyword with the relevance value of Zeng, Huo and Chang in order to have incorporated the user-behavioral provides historical records of queries, as disclosed by Shan, since these mechanisms are directed Custom objects and some standard objects have an associated history object that tracks changes to an object record. Data categories are used to classify records. When using a search engine users often get an almost endless list of web pages ordered in different way depending on the ranking algorithm that the search engine uses. In order to overcome this, an increased interest in user search queries was raised. Each time a user submit a query, a large amount of data is stored, that can be used for getting insight into what the user actually searches for. Mapping user queries to a specific topic can bring many improvements both in efficiency and effectiveness of a search engine. Finding similarity of users is another issue. Several measures have been introduced to measure the similarity of users by comparing them among themselves. The cluster centers are obtained, user similarity to clusters can be calculated. Figuring out what words and phrases your potential customers are using in search engines is a matter of keyword research. Incorporating the teachings of Shan into Zeng, Huo and Chang would produce generating a model on the basis of user-behavioral data and knowledge data. In one case, the user-behavioral data identifies queries submitted by users, together with selections made by the users in response to the queries. The knowledge data represents relationships among linguistic items, as expressed by one or more structured knowledge resources, as disclosed by Shan, (see Abstract). 
	Regarding dependent claim(s) 19, claims 19 is a device claim that corresponds to the method of dependent claim 4. Therefore, claim 19 is rejected for at least the same reasons as the method of dependent claim 4.
Regarding dependent claim(s) 25, claims 25 is a computer storage medium claim that corresponds to the method of dependent claim 4. Therefore, claim 25 is rejected for at least the same reasons as the method of dependent claim 4. 
                                                        Examiner's Notes
Examiner cites particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in its entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner and the additional related prior arts made of record that are considered pertinent to applicant's disclosure to further show the general state of the art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANES Demiss KELEMEWORK whose telephone number is (571)272-8772.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOHANES D KELEMEWORK/Examiner, Art Unit 2164                       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164